                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LISA MURPHY                                                                 PETITIONER
ADC #760343

                           CASE NO. 3:19-CV-376-DPM-BD

BARTON                                                                    RESPONDENT

                                         ORDER

      Lisa Murphy filed a pro se petition for writ of habeas corpus under 28 U.S.C.

§ 2241.1 (Docket entry #1) Ms. Murphy is currently serving an eleven-year sentence in

the Arkansas Division of Correction (ADC).2 See Murphy v. State, 30CR-09-217 on

CourtConnect, Arkansas Judiciary homepage (https://caseinfo.arcourts.gov/cconnect/).

      There are problems with Ms. Murphy’s petition. As an initial matter, she states

that her petition generally concerns “jail or prison conditions” and “prison discipline.”

(#1 at 1) The purpose of a habeas corpus petition is to challenge unlawful detention or

the length of a prison sentence. Prisoners cannot challenge the conditions of their

confinement through habeas corpus.




1
 Ms. Murphy filed her petition for writ of habeas corpus using the form for a prisoner
who seeks a writ of habeas corpus under 28 U.S.C. §2241. The Clerk, however, correctly
docketed the petition as one brought under 28 U.S.C. §2254, which is applicable to
prisoners such as Ms. Murphy, who seek relief from a state-court judgment.
2
 The Arkansas Department of Correction has been renamed the Arkansas Division of
Correction. See ARK. CODE ANN. § 25-43-402(a)((5) (Supp. 2019); FED. R. CIV. P.
25(d).
         If Ms. Murphy intends to challenge the conditions of her confinement, she may do

so by notifying the Court that she wishes to convert her habeas corpus petition to a civil

action under 42 U.S.C. §1983. To pursue conditions-of-confinement claims, Ms. Murphy

must either file a motion to proceed in forma pauperis (IFP) or pay a $400 filing fee. If

she is granted IFP status, she will be permitted to pay a $350 filing fee in monthly

installments.

         To pursue a federal petition for writ of habeas corpus, Ms. Murphy must file an

amended habeas corpus petition within 30 days that complies with 28 U.S.C. §2254.

Specifically, she must state how her current custody violates either the Constitution or

laws of the United States. Also, she must either file a motion to proceed in forma

pauperis or paid the $5.00 filing fee required in habeas corpus cases. The Court is aware

that Ms. Murphy already has two pending federal petitions for writ of habeas corpus:

Murphy v. Bradley, 1:19-CV-77-BSM-JTK (filed Aug. 28, 2019) and Murphy v. Johnson

et al., 1:19-CV-90-KGB (filed September 12, 2019). Before electing to pursue this case

as a petition for habeas corpus relief, she is cautioned that such a petition would

apparently be an unauthorized second or successive petition. See 28 U.S.C. § 2244(b)(1).

         Ms. Murphy must file an amended petition for habeas corpus relief or notify the

Court of her wish to convert her pending petition to a civil complaint within 30 days.

With either choice, she must address the appropriate filing fee. The Clerk is directed to

send Ms. Murphy an application to proceed in forma pauperis, along with a copy of this

order.



                                              2
      Ms. Murphy’s failure to fully comply with this order within 30 days will result in

dismissal of this action under Local Rule 5.5(c)(2) and the Federal Rules of Civil

Procedure.

      IT IS SO ORDERED, this 26th day of December, 2019.



                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                            3
